DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Panagos on 1/31/2022.
The application has been amended as follows: Claims 1, 3-5, 12, 13, 17 and 18 are amended. Claim 2 is cancelled.
1.	(Currently Amended)  A biometrics hub comprising:
a processor; and
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: 
establishing a schedule for processing at least one of: first biometric data of a user or second biometric data of a user, wherein the schedule defines at least one of:
a timing for transmitting the first biometric data or the second biometric data to an authorized remote device;
a timing for receiving the first biometric data from a first biometric device or for receiving the second biometric data from a second biometric device;
a quantity of the first biometric data or the second biometric data to store at the biometrics hub; or
a primary mode of communication for the transmitting of the first biometric data or the second biometric data to the authorized remote device;
the first biometric device;
receiving the first biometric data of a user from the first biometric device;
establishing a session with [[a]] the second biometric device;
receiving the second biometric data of the user from the second biometric device;
storing the first biometric data and the second biometric data at the biometrics hub;
detecting a power event affecting at least one of: the first biometric device or the second biometric device; and
changing, in response to the detecting the power event, [[a]] the schedule for processing the at least one of: the first biometric data or the second biometric data by the biometrics hub.

2.	(Canceled) 

3.	(Currently Amended)  The biometrics hub of claim [[2]] 1, wherein at least one of the first biometric data or the second biometric data is received and stored at the biometrics hub in accordance with the schedule.

4.	(Currently Amended)  The biometrics hub of claim [[2]] 1, wherein the operations further comprise:
transmitting the first biometric data or the second biometric data to [[an]] the authorized remote device in accordance with the schedule. 

5.	(Currently Amended)  The biometrics hub of claim 1, wherein the operations further comprise:
	receiving a request for at least one of: the first biometric data or the second biometric data from [[an]] the authorized remote device; and
	transmitting the at least one of: the first biometric data or the second biometric data to the authorized remote device in response to the request.
the authorized remote device.

13.	(Currently Amended)  The biometrics hub of claim 1, further comprising:
a cellular transceiver for transmitting the first biometric data or the second biometric data to [[an]] the authorized remote device via a cellular link.
17.	(Currently Amended)  A non-transitory computer-readable medium storing instructions which, when executed by a processor of a biometrics hub, cause the processor to perform operations, the operations comprising:
establishing a schedule for processing at least one of: first biometric data of a user or second biometric data of a user, wherein the schedule defines at least one of:
a timing for transmitting the first biometric data or the second biometric data to an authorized remote device;
a timing for receiving the first biometric data from a first biometric device or for receiving the second biometric data from a second biometric device;
a quantity of the first biometric data or the second biometric data to store at the biometrics hub; or
a primary mode of communication for the transmitting of the first biometric data or the second biometric data to the authorized remote device;
establishing a session with [[a]] the first biometric device;
receiving the first biometric data of a user from the first biometric device;
establishing a session with [[a]] the second biometric device;
receiving the second biometric data of the user from the second biometric device;
storing the first biometric data and the second biometric data at the biometrics hub;
detecting a power event affecting at least one of: the first biometric device or the second biometric device; and
changing, in response to the detecting the power event, [[a]] the schedule for processing the at least one of: the first biometric data or the second biometric data by the biometrics hub.

18.	(Currently Amended)  A method comprising:
establishing, by a processor of a biometrics hub, a schedule for processing at least one of: first biometric data of a user or second biometric data of a user, wherein the schedule defines at least one of:
a timing for transmitting the first biometric data or the second biometric data to an authorized remote device;
a timing for receiving the first biometric data from a first biometric device or for receiving the second biometric data from a second biometric device;
a quantity of the first biometric data or the second biometric data to store at the biometrics hub; or
a primary mode of communication for the transmitting of the first biometric data or the second biometric data to the authorized remote device;
establishing, by [[a]] the processor the first biometric device;
receiving, by the processor, the first biometric data of a user from the first biometric device;
establishing, by the processor, a session with [[a]] the second biometric device;
receiving, by the processor, the second biometric data of the user from the second biometric device;
storing, by the processor, the first biometric data and the second biometric data at the biometrics hub;
detecting, by the processor, a power event affecting at least one of: the first biometric device or the second biometric device; and
changing, by the processor in response to the detecting the power event, [[a]] the schedule for processing the at least one of: the first biometric data or the second biometric data by the biometrics hub.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of storing the first biometric data and the second biometric data at the biometrics hub; detecting a power event affecting at least one of: the first biometric device or the second biometric device; and changing, in response to the detecting the power event, the schedule for processing the at least one of: the first biometric data or the second biometric data by the biometrics hub.
The prior art disclosed by Gaines teaches a wireless relay modules for networked communications between a medical device and a remote monitoring device. The wireless relay module includes a receiver, a controller and a display. The controller controls the wireless relay module to select a transmitter for transmitting medical device data, generates an alarm signal and stores storing wirelessly-received medical device data in a memory of the wireless relay module upon detecting a changed characteristic for a power source of the wireless relay module. The controller also generates an alarm upon detecting a change in a characteristic of a signal transmitted by the medical device.
The prior art fails to teach the unique limitations recited above and claimed in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497